Citation Nr: 9907974	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  94-41 744	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to September 
1992.

This case arises from a rating decision of December 1993 from 
the St. Petersburg, Florida, Regional Office (RO), which 
granted service connection and assigned a 10 percent 
disability rating for a low back disability, specifically, 
"L3-L4 spinal stenosis with history of bilateral 
radiculopathy and laminectomy."

This claim first came before the Board in October 1996.  An 
increased evaluation of 20 percent was granted.  The veteran 
requested reconsideration of that decision.  On 
reconsideration the claim was remanded for further 
development of medical evidence.  All requested development 
has been completed.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran and his accredited representative contend, in 
essence, that his current low back disability has worsened 
and that he is entitled to an increased evaluation.  
Specifically, the veteran alleges that he suffers from "great 
pain in the low back which radiates down both legs.  The 
radiating pain is a sharp needle like [pain] and is often 
unbearable."


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence favors the 
assignment of a 20 percent evaluation.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
RO.

2.  The veteran's low back disability produces moderate 
impairment of the lumbar spine.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for a low back 
disability are met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 1998); 38 C.F.R. § 4.7, 4.10, 4.40, 4.45, 4.59, 
Part 4, Diagnostic Codes 5292, 5293, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 and Supp. 1998); that is, he has presented a claim that 
is plausible.  He has not alleged that any records of 
probative value that may be associated with his claims folder 
and which have not already been sought are available.  The 
Board accordingly finds that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991 and Supp. 1998), 
has been satisfied.

The report of a VA examination, conducted in June 1996, shows 
the veteran complaining of occasional aches and pains in his 
back, occasional tingling and numbness in his calves and 
small toes, and an aching pain with weather changes in his 
back.  Physical examination revealed no postural 
abnormalities or fixed deformity.  Musculature of the back 
was normal.  Range of motion was forward flexion to 85 
degrees; backward extension to 10 degrees; lateral flexion to 
15 degrees bilaterally; and bilateral rotation to 20 degrees.  
The examiner noted that the veteran had no objective pain on 
motion.  Straight leg raises were negative bilaterally.  The 
diagnosis rendered was herniated nucleus pulposus at L3-4, 
L4-5, L5-S1 levels resulting in posterior spinal fusion in 
the past.  On X-ray examination, the impression was of 
extensive surgical changes between L3 through S1.

On VA neurological examination in June 1996, there was normal 
muscle tone and bulk generally.  Reflexes were found to be 
absent at the Achilles tendons, and the toes were "downgoing" 
bilaterally.  An EMG (electromyogram) study was normal.  
Lumbar  paraspinal muscles were not studied due to the 
veteran's surgical history.  The examiner diagnosed lumbar 
radiculopathy.

The report of a VA spine examination, conducted in December 
1997, shows the veteran giving a history of a 1992 L3-4-5 
diskectomy with posterior decompression at the L4-5 
interspace and posterior spinal fusion.  He reported that 
since that time he has had good relief of most of his pain.  
His current complaints included mild low back pain with 
radiation into the calves, worse on the right, associated 
with a dull ache in the outside of the right lower leg.  He 
reported that the pain was 5-6/10, and that he was in pain 
about half the time.  He stated that the remainder of the 
time his was asymptomatic.

He was not specific about significant flare-ups.  He reported 
baseline pain of 2-3/10, which progressed on occasion up to 
the dull ache or burning pain in the right calf, which he 
rated as 5-6/10.  He also complained of bilateral hip pain, 
worse on the right with walking and stairs.  

Physical examination showed a normal gait.  There was no 
structural or postural abnormality in the spine.  There was 
no palpable spasm.  Range of motion of the lumbar spine 
revealed forward flexion to 100 degrees, extension to 20 
degrees, bending to 30 degrees bilaterally, and rotation to 
45 degrees bilaterally.

He was able to stand on his heels and toes without 
difficulty.  Deep tendon reflexes were absent at the patellae 
and Achilles; however, motor strength was 5/5 in all motor 
groups.  Sensory exam was completely normal during this 
examination.  Straight leg raising testing was negative.  
Lasegue's maneuver was negative.  Sitting root test was 
negative.

X-ray examination revealed evidence of posterior 
decompression at L4-5 with posterior spinal fusion from L3-
S1.  Pedicle screw instrumentation was in place, and the 
hardware appeared to be in satisfactory condition.  There was 
evidence of good lateral mass bone fusion on the right side.  

The impression given was L3-4 spinal stenosis, status post 
posterior decompression at L4-5 with posterior spinal fusion 
and instrumentation at L3-4-5 and S-1 with mild continued 
bilateral radiculopathy, stable.  The examiner commented that 
he had carefully reviewed the claims folder.  He remarked 
that he believed that the veteran's current symptoms could be 
described as mild to moderate low back pain with radiation 
into the right lower extremity.  He further noted that the 
veteran had mild degenerative arthritis of the hips; however, 
he found no relation between this disorder and the veteran's 
service connected back disability.

The report of a VA neurological examination, conducted in 
December 1997, shows the veteran complaining of intermittent 
flare ups of pain, 3-4 times monthly, with a duration of 1-2 
days.  He reported that during the flare up he could not lift 
as much, occasionally he could jog.  He stated that he 
experienced decreased flexibility regarding martial arts and 
weight training.  He commented that he could not kick.  
Overall he noted a decrease in activity.  

He stated that the character of the pain was dull and aching 
in the right buttock, posterior thigh and calf, and 
accompanying bilateral hip pain.  During these flare ups he 
reported that aspirin, rest, and ice provided him with 
partial relief.

Physical examination showed that,  "motor strength is full 
upper extremity equal lower extremity and symmetrical 5/5."  
Coordination, finger to nose, rapid alternating movements, 
and heel to shin were all within normal limits.  Gait was 
steady.  Toe-heel, and tandem walking were within normal 
limits and symmetrical.  Romberg was negative.

On sensory examination,  proprioception, pinprick, and 
vibration were within normal limits.  Upper extremity equaled 
lower extremity and were symmetrical with the exception of 
the dorsal surface of the right foot, which had decreased pin 
prick sensation.  Straight leg raising was possible to 90 
degrees, while sitting, without pain.  Waist movement, 
flexion, extension, lateral bending right and left, and trunk 
rotation right and left were all performed without pain and 
in a full range of motion.

The examiner stated that the veteran's history, symptoms, and 
physical examination were consistent with failed back 
syndrome with flare ups approximately 3-4 times per month.  
He commented that neurological examination demonstrated only 
a right dorsal foot decreased sensation to pinprick.  There 
were no objective symptoms of limitation of range of motion, 
weakness, instability, or pain complaints.  The veteran's 
history regarding pain during flare-ups was consistent with 
an S1 radiculopathic pain distribution.  He noted that he 
would provide a final impression after review of a magnetic 
resonance imaging scan.

Following review of the magnetic resonance imaging scan the 
examiner prepared an addendum to the December 1997 
neurological examination.  He noted that the EMG results were 
normal.  There were noted some prolonged latency and 
decreased amplitude of left H reflex compatible with an old 
left S1 nerve root lesion.  There was no evidence of any 
acute lumbosacral nerve root lesion.  A final lumbosacral 
film, from December 8, showed extensive degenerative disease 
between L3 through S1 and degenerative disc disease between 
L2 and L3.  The findings appeared to be essentially stable 
since June 1996.

The examiner revised his impression.  He stated that the 
veteran's history, symptoms, and physical examination were 
consistent with the diagnosis of failed back syndrome 
secondary to L5 diskectomy, L3, L4, L5, S1 posterior spinal 
fusion and subsequent degenerative changes.  Neurological 
exam did not demonstrate signs of radiculopathy, spinal 
stenosis, focal weakness or instability.  Deep tendon 
reflexes, although diminished, were symmetrical in both upper 
and lower extremities and were within normal limits.  Ankle 
reflexes were present.  There were no Babinski signs. 

He continued, stating that EMG nerve conduction study did not 
demonstrate active electrodiagnostic indication of 
radiculopathy consistent with the neurological examination.  
The MRI of the lower spine did not demonstrate spinal 
stenosis.  Given the above findings, EMG, nerve conductions, 
and MRI, the examiner concluded that it was more probable 
than not that the veteran's pain and flare ups were secondary 
to a diagnosis of failed back syndrome without spinal 
stenosis or radiculopathy.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 and Supp. 1998); 38 C.F.R. Part 4 (1998).  A 20 
percent disability evaluation is warranted for moderate 
intervertebral disc syndrome, with recurring attacks.  A 40 
percent disability evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain, demonstrable muscle spasms, and absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc) and little intermittent relief.  
38 C.F.R. Part 4, Code 5293 (1998).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

In a precedent opinion dated December 12, 1997, the Acting 
General Counsel of the VA held that the criteria under 
Diagnostic Code 5293, which pertains to intervertebral disc 
syndrome, "involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae." The Acting General Counsel 
clarified that a veteran cannot be evaluated under both 
Diagnostic Code 5293 for intervertebral disc syndrome based 
in part upon limitation of motion and Diagnostic Code 5292 
(limitation of motion of the lumbar spine) due to the 
provisions of 38 C.F.R. § 4.14 (1998) prohibiting the 
evaluation of "an identical manifestation under two 
different diagnoses."  VAOPGPREC 36-97 (Dec. 12, 1997). 

Diagnostic Code 5292 provides for a 10 percent rating for 
slight limitation of the lumbar spine.  A 20 percent 
evaluation is assigned for moderate limitation of motion.  A 
40 percent rating is warranted if there is severe limitation 
of motion of the lumbar spine.  38 C.F.R. § 4.71 Diagnostic 
Code 5292 (1998).

Under 38 C.F.R. § 4.71 Diagnostic Code 5295, a 20 percent 
evaluation is assigned if there is muscle spasm on extreme 
forward bending, or loss of lateral spine motion.  A 40 
percent is assigned for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40 (1998), which 
requires the VA to regard as "seriously disabled" any part of 
the musculoskeletal system that becomes painful on use.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered the application of 38 C.F.R. § 
4.40 and 4.45 when rating this disability.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.  

The appellant has stated that his back disability interferes 
with his ability to exercise and perform martial arts 
training during periods of exacerbation.  The objective 
evidence supports a finding of moderate functional 
impairment.  The neurological evaluation could not find 
evidence of a neurological component to explain the 
complaints of radicular pain.  

The functional loss experienced by the appellant is due to 
minimal loss of range of motion, primarily of extension, and 
has been adequately assessed in the various examinations.  
The reported and recorded symptoms are indicative of a 20 
percent evaluation.  His complaints of sharp, needle like 
pain which is at times is unbearable, as voiced in his notice 
of disagreement and VAF 9, have never been reproduced by any 
examination, nor has he reported such symptomatology on 
examination.  In statements on his VAF-9 the veteran reported 
sleep interrupted by pain, and that recurring attacks cause 
him to stop all activity.  On VA examination he reported 
milder symptomatology, reporting that his physical exercise 
activities of weight lifting, martial arts training, and 
running were affected and that he experienced a reduction in 
activities.  On examination he reported pain of 5-6/10 during 
periods of exacerbation.

The Board finds that the disability picture more nearly 
approximates the criteria required for a 20 percent 
evaluation.  This finding is based on evidence put forth by 
competent medical professionals of no more than moderate 
limitation of motion.  The overall functional impairment is 
no more than moderate.  To the extent that the veteran has 
reported that he has exacerbations due to radicular 
symptomatology, this symptomatology also would not warrant an 
evaluation in excess of 20 percent.

A higher evaluation is not warranted since the medical 
evidence does not demonstrate radiculopathy, and the 
disability picture consistent with the veteran's statements 
of medical history regarding symptoms during flare ups are 
not indicative of a 40 percent degree of impairment.  In 
order to support a higher evaluation, there would have to be 
evidence of severe limitation of motion; recurring attacks of 
symptoms involving intervertebral disc syndrome; or listing 
of the whole spine to one side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, 
narrowing or irregularity of the joint space, or some of 
these with abnormal mobility on forced motion or otherwise, 
severe functional impairment.  


ORDER

Entitlement to an increased evaluation, of 20 percent, is 
granted.



______________________________             
______________________________
     MARK W. GREENSTREET                                NANCY 
I. PHILLIPS
Member, Board of Veterans' Appeals             Member, Board 
of Veterans' Appeals

		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

______________________________             
______________________________
           H. N. SCHWARTZ                                          
L. JENNIFER LANE
Member, Board of Veterans' Appeals             Member, Board 
of Veterans' Appeals

		
	LISA BARNARD
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 9 -


